Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's amendment, filed 9/16/2021, is acknowledged. 

Claims 21-39 are pending. 

2. Claims 27, 32-33 and 37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/2021.

3.  Claims 21-26, 28-31, 34-36 and 38-39 are accordingly under consideration in the instant application as they read on a method that includes administering a pharmaceutical composition which includes a fusion protein that includes a biologically-active fragment of one of the complement regulatory proteins recited and an antibody that binds annexin A2, in an amount sufficient to treat a complement-mediated inflammation/drusen-associated disease such as glomerulonephritis. 

4.  Applicant’s IDSs, submitted on 9/16/2021, is acknowledged and has been considered. 

5.  Applicant has overcome the prior rejections under 35 USC 112, written description. Applicant’s Response of 9/16/2021 with respect to the commercial availability of antibodies to annexin A2 in conjunction with the current amendment that the antibody which is part of the fusion protein binds to annexin A2 has been deemed persuasive. One of skill in the art would recognized applicant as being in possession of a method of administering a fusion protein that includes one of the specified CR1, DAF, factor H, MCP, CD59 or Crry protein fused to an antibody of antigen-binding fragment thereof that binds annexin A2 in an amount sufficient to treat a complement-mediated inflammation associated with a condition or disease (base claim 21) or a drusen-associated disease (base claim 29and 6) given the commercial availability of anti-annexin A2 antibodies and further given that one can envision the construct and the steps disclosed to administer the construct to the patient and the various associated diseases disclosed in the specification. 

6.  Applicant has overcome the prior rejection under 35 USC 102 as anticipated by Fearon because the claims have been amended to recite that the antibody is one that binds annexin A2 whereas Fearon only teaches a CR1 attached to the NH2-terminal region of an immunoglobulin heavy chain for treatment of diseases such as glomerulonephritis. 

Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claims 21-26, 28-31, 34-36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

In claims 21-26 and 28, it is not clear whether the method is one for treating complement-mediated inflammation or whether the method is for treating a condition or disease. On the one hand, base claim 21 recites that the administering is in an amount sufficient to treat a complement-mediated inflammation. On the other hand, claims 24-25 recite that the complement-mediated inflammation is associated with a condition or disease. It is suggested that the applicant amend the claim to recite for instant “A method of treating complement-mediated inflammation, comprising administering ..” if the applicant desires that the method is for treating complement-mediated inflammation. Should applicant intend that the method is for treating a complement-mediated condition or disease, applicant should make this clear in the preamble and also provide the location in the specification for written support for treating a disease as opposed to treating complement-mediated inflammation. Note that because the claims are open to two different interpretations, the examiner has construed the claims to encompass the treatment of diseases. 

In claims 28-31, 34-36 and 38-39, it is not clear whether the subject has a drusen-associated disease or whether the claims are for administering the 

9.  Claims 21-26, 28-31, 34-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The claims are directed to a method of administering a pharmaceutical composition that includes a fusion protein which includes a biologically active fragment of at least one complement regulatory protein (e.g., DAF, factor H, MCP, CD59 or Cry protein) and an antibody or antigen-binding fragment which selectively binds annexin A2, in an amount sufficient to treat a complement-mediated inflammatory disease (e.g., claim 21 –see possible construction supra) or a drusen-associated disease or a drusen-related disease (e.g., claim 29). 
The specification as filed discloses the amino acid sequence of a full-length human annexin A2 protein (¶37). The specification also discloses that the annexins are a family of calcium and phospholipid-binding proteins and that the conserved calcium binding site characteristic of annexin family members is located in the annexin core domain, which includes four annexin repeats, each 70 amino acids long (¶720. The specification discloses that “annexin A2” refers to proteins of the annexin A2 subfamily, which have been shown to associate with diverse sites of actin attachment at cell membranes (¶73). 
The specification also discloses that commercially available antibodies against annexin A2 were available (see for example, ¶231, mouse annexin A2 from Zymed Laboratories used by the applicant).
The specification also discloses detecting annexin A2 in Kidney sections in conjunction with factor H (¶s231-232) and that annexin 2 is expressed in the kidneys during reperfusion injury and is a binding ligand for factor H (¶s240-243). 
The specification also discloses that targeted factor H prevents complement activation after renal I/R in a mouse model. (¶s27-28) 
C3d binding region of complement receptor 2 (CR2) linked to factor F, whereas the currently claimed invention claims an antibody or antigen-binding fragment thereof that binds an annexin A2 linked to one of the biologically-active fragments of one of the specified complement inhibitor proteins such as factor H. (¶33)
Analysis
In total, the specification discloses the importance of complement inhibitor proteins such as factor H with respect to a mouse model for glomerulonephritis (note that glomerulonephritis is the elected species but a myriad of other different diseases are currently within the scope of the claims). The specification also discloses that targeted delivery of the complement protein to the kidney prevents complement activation after renal I/R (¶244). 

Lambris (Nat Biotechnol. 2007, of record) teaches that despite numerous attempts to inhibit or modulate complement therapeutically, the success rate has been disappointingly low. The multifaceted nature of both the cascade and its disease involvement may be one central problem. Inhibition of a single pathway may be insufficient for many diseases (p. 4, last 2 ¶s). 

Even if one of skill in the art would to accept the premise that an antibody which binds annexin A2 could be used as a targeting moiety with a complement regulatory protein such as factor F to treat a complement-mediated inflammation such as glomerulonephritis, it is not clear from the limited guidance provided in the specification that the same construct would treat the host of other diseases currently within the scope of the claims, many of these diseases have very different mechanisms of action. 

It is not clear from the guidance provided by the specification and unpredictability in the art with respect to the myriad of diseases having complement-mediated inflammation that one skilled in the art could practice the invention without undue experimentation.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s arguments were fully considered but were not considered persuasive.

While the examiner is in agreement that as of the filing date there were a diverse array of anti-annexin A2 antibodies in the art and that it would not constitute undue experimentation to treat a complement-mediated inflammation given the disclosure, it would constitute undue experimentation to treat the myriad of complement-mediated 

Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11. Applicant has overcome the prior ODP rejection over US Patent Application No. 14/807,521, given that the application has been abandoned as correctly noted by applicant.

s 21-26, 28-31, 34-36 and 38-39 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-41 of US Patent No. 10,233,235, in view of Fearon et al. (US 6,458,360, of record). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘235 Patent claim the a method of administering the same fusion construct which is a complement inhibitor such as DAF or CR1 or Factor H fused to an antibody that binds annexin A2 (see claims 10-14).

The ‘235 further claims that the administering can be by injection (claim 14) and that the individual who is administered the fusion construct can be a human (claim 12). 

The ‘235 does not specifically claim that the complement-mediated inflammation which is treated is associated with a disease such as glomerulonephritis (elected species). 

However, Fearon, teaches administering fusion constructs that include a complement inhibitor such as CR1 fused to an antibody or a single chain variant for the treatment of complement mediated disease such as glomerulonephritis. One of skill in the art would be motivated to administering the anti-annexin A2 antibody claimed by the ‘235 for treating glomerulonephritis given the teachings of Fearon that CR1-antibody constructs were used for treating this disease. 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

13. Claims 21-26, 28-31, 34-36 and 38-39 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 21-43 of US Patent Application No. 16/015019, in view of Fearon et al. (US 6,458,360, of record). 

This is a provisional double patenting rejection because the claims of the ‘019 patent application have not yet been patented. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘019 claim the same fusion construct which is a complement inhibitor such as DAF or CR1 or factor H an anti-annexin A2 antibody. (see claims 21 and 30). 

The ‘019 does not specifically claim that the complement-mediated inflammation which is treated is associated with a disease such as glomerulonephritis (elected species). 


Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15. No claim is allowed.
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 8, 2021


Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644